DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #16/665,323 filed on 10/28/2019 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/28/2019 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stickley et al., (Stickley) WO 2017/157863 in view of Huisman US 2008/0100100 A1.
Regarding claim 1: Stickley discloses and shows in Figs. 1-2,9-10: A moonroof system(see Fig. 1), comprising: a pod assembly(50)(see Fig. 9) including: a base(58)(note-docking pad 58 supports the UAV 14); and a hatch(openings) movably connected to the base(note-The illustrated pod 50 includes a UAV storage area 52, which is a hollow area within a protective housing 54. The housing 54 includes one or more panels or walls 56 that define the storage area 52, such as a bottom wall, sidewall(s), and top wall or lid. Where provided, the top wall or lid may be removable, retractable, hinged, or otherwise moveable away from a closed position to provide access to the storage area 52 from the top of the pod 50), wherein the base and the hatch(construed as openings; note- The docking pad 58 may include alignment features 66 such as slots, grooves, or openings along a docking surface 68 that are complimentary in shape to features on the UAV body or legs to ensure that the UAV is properly positioned with respect to the attachment mechanism 60 and/or the module changer 64) establish a recessed compartment(52) configured for docking(note-the UAV 14 may be releasably attached to the land vehicle 12 in a docked position) an unmanned aerial vehicle(UAV 14) within the pod assembly(50)(note-pod 50 also includes a docking pad 58, an attachment mechanism 60, an elevator 62, and a module changer 64, each located in the storage area 52 of the pod 50. While illustrated and described below as an integrated unit or subassembly that is attached to the land vehicle 12, the pod 50 may include only one of the illustrated components, one or more of the illustrated components may be omitted, or one or more additional components may be added).
Regarding claim 13 and 11, Stickley discloses and shows in Figs. 1-2,9-10: A vehicle(12), comprising: a roof(see Fig. 1) including a first opening(The docking pad 58 may include alignment features 66 such as slots, grooves, or openings along a docking surface 68 that are complimentary in shape to features on the UAV body or legs to ensure that the UAV is properly positioned with respect to the attachment mechanism 60 and/or the module changer 64); a headliner(vehicle 12 has a headliner on its moonroof) attached at an interior surface of the roof and including a second opening(second opening being the space  in which the UAV will be received and docked as shown in Fig. 1) aligned with the first opening(see Fig. 1 in which drone or UAV is seen in a docked position over the roof opening of vehicle 12); a drone(14) pod assembly(50) received within the second opening(opening in the roof of the vehicle 12), wherein the drone pod assembly(50) includes a base(58)(note- docking pad 58 supports the UAV 14) and a hatch(opening 52) connected to the base(58). 
Stickley does not expressly disclose the limitations of:
and a closure panel movable to cover or uncover the first opening and a headliner.
Huisman discloses and shows in Figs. 1,3 factual evidence of a roof assembly (10) which includes a substantially transparent panel (12), a support member (14), a roof (48), and a trim member (16). The substantially transparent panel (12) includes a first, outer surface (18) opposing a second, inner surface (20), and edge surfaces defining a periphery therebetween--i.e., a forward edge surface (22), a rearward edge surface (24), a first side surface (26), and a second side surface (28) collectively define the outer periphery, indicated generally as (29), of the substantially transparent panel (12). Huisman further discloses and shows in Fig. 3, the vehicle roof assembly (10) also includes an optional headliner (30)(see ¶[0014],[0022],[0025])
Stickley and Huisman are motor vehicle roof structures analogous art (Huisman;¶[0002]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stickley to include a headliner attached at an interior surface of the roof and including a second opening aligned with the first opening and a closure panel movable to cover or uncover the first opening in order to properly position the UAV in a docked and undocked position on the roof top of the vehicle. Accordingly claims 1,11 and 13 would have been obvious.
Regarding claim 12, Stickley in view of Huisman discloses all the claimed invention as set forth and discussed above in claim 11. Stickley further discloses, wherein the pod assembly(50) includes a mount tab(docking surface 68; see Fig. 9 of Stickley) that is received over a section of a peripheral structure of the headliner(30)(Huisman; see ¶[0010]).
Regarding claim 14, Stickley in view of Huisman discloses all the claimed invention as set forth and discussed above in claim 1. Stickley further discloses, wherein the vehicle(12) is a pickup truck or a sport utility vehicle(as seen from Fig. 1 of Stickley, vehicle 12 is a SUV jaguar land rover type vehicle).
Regarding claim 20, Stickley in view of Huisman discloses all the claimed invention as set forth in claim 13. Huisman further discloses, the vehicle comprising a shade(construed as trim member 16) movable to either permit or allow sunlight from entering into a passenger cabin of the vehicle(see ¶[0025],[0033]).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stickley et al., (Stickley) WO 2017/157863 in view of Huisman US 2008/0100100 A1 and in further view of FR 2631109A.
Regarding claim 9, Stickley in view of Huisman discloses all the claimed invention as set forth and discussed above in claim 1. However the combination of Stickley and Huisman does not expressly teach the limitations of: 
wherein the hatch includes an airflow deflector configured for diverting airflow within the pod assembly.
Coste teaches factual evidence of an optical sight unit for high-speed aircraft having air flow deflector(2)(see Figs. 1-4) on front wall to reduce turbulence being carried in pod assembly beneath fuselage.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Stickley as modified by the roof assembly system of Huisman in having the hatch to include an airflow deflector configured for diverting airflow within the pod assembly so as to provide improved visibility to the rear of the aircraft, as per the teachings of Coste.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being obvious over Stickley et al., (Stickley) WO 2017/157863 in view of Huisman US 2008/0100100 A1.
Regarding claim 10, Stickley in view of Huisman discloses all the claimed invention as set forth and discussed above in claim 1. Stickley further discloses, wherein the hatch includes an attachment mechanism (60) includes clamps (72) adapted to restrain some portion of the UAV body with respect to the docking pad (58), for example by applying a clamping force to opposite sides of UAV legs between the docking surface (68) and clamping surfaces of the clamps. The clamps (72) in this example pivot between an illustrated open position, from which the UAV is releasable, and a closed position in which the UAV is attached to the land vehicle. 
However the combination of Stickley in view of Huisman does not expressly teach: wherein the hatch includes a finger release tab for disconnecting the hatch from the base. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hatch of Stickley in view of Huisman include a finger release tab for disconnecting the hatch from the base since a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp 
Allowable Subject Matter
Claims 2-8,15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, patentability exists at least in part with the claimed limitations of, “wherein the pod assembly includes a charging and cooling system configured to charge or cool the unmanned aerial vehicle when the unmanned aerial vehicle is docked within the pod assembly”.
Regarding claim 15, patentability exists at least in part with the claimed limitations of, “wherein the drone pod assembly includes a charging and cooling system configured to charge or cool a drone when the drone is docked within the drone pod assembly”.
Claims 3-8 depend either directly or indirectly from claim 2 and thus are allowable for the same reasons.
Claims 16-19 depend either directly or indirectly from claim 15 and thus are allowable for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 16, 2022